UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-2186



In Re:   THOMAS D. DIXON, JR.,

                                                          Petitioner.




               On Petition for Writ of Prohibition.
              (1:05-cr-00131-RDB; 1:05-cr-00599-RDB)


Submitted:   December 8, 2006             Decided:   January 10, 2007


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas D. Dixon, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas D. Dixon, Jr., petitions this court for a writ of

prohibition, seeking an order directing the district court to

enjoin all criminal proceedings in Case No. 1:05-cr-00131-RDB and

Case No. 1:05-cr-00599-RDB. We conclude that Dixon is not entitled

to relief.

              A writ of prohibition should not issue unless it “clearly

appears       that   the   inferior     court    is      about   to        exceed   its

jurisdiction.”       Smith v. Whitney, 116 U.S. 167, 176 (1886).                A writ

of prohibition is a drastic remedy that should be granted only when

the    petitioner’s     right    to   the    requested    relief      is    clear   and

indisputable.        In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983);

In re Missouri, 664 F.2d 178, 180 (8th Cir. 1981).                 Further, a writ

of prohibition should be granted only when the petitioner has no

other adequate means of relief, In re Banker’s Trust Co., 775 F.2d

545, 547 (3d Cir. 1985), and a writ of prohibition may not be used

as a substitute for the normal appellate process.                     Missouri, 664

F.2d at 180.

              Dixon asserts that the district court lacks subject

matter    jurisdiction      in   both   criminal      prosecutions.           However,

Dixon’s petition for a writ of prohibition is moot with respect to

Case    No.    1:05-cr-00131-RDB,       as    that    case   was      dismissed     on

November 6, 2006.          With respect to Case No. 1:05-cr-00599-RDB,

Dixon has failed to demonstrate that his right to relief is clear


                                        - 2 -
and indisputable, or that this matter cannot be considered through

the normal appellate process.     Accordingly, because Dixon may

challenge any adverse final judgment of the district court by

direct appeal, the relief he seeks in this proceeding is not

available.   We therefore deny the petition.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                    PETITION DENIED




                               - 3 -